DICE, Commissioner.
Appellant was convicted as a second offender under the Uniform Narcotic Drug Act, Art. 725b, Vernon’s Ann.P.C., for the unlawful sale of heroin and his punishment was assessed at confinement in the penitentiary for fifty years.
The statement of facts found in the record bears the approval of counsel for the state and for the appellant but is not approved by the trial judge. Not being approved by the trial judge, the statement of facts cannot be considered, because it was not filed within ninety days after the date notice of appeal was given as required by Section 4 of Article 759a, Vernon’s Ann. C.C.P. Jackson v. State, Tex.Cr.App., 344 S.W.2d 876; Mobley v. State, Tex.Cr.App., 365 S.W.2d 173; Hoskins v. State, Tex.Cr.App., 373 S.W.2d 248; Malek v. State, Tex.Cr.App., 385 S.W.2d 389; Howard v. State, Tex.Cr.App., 389 S.W.2d 669.
The orders of the trial judge extending the time for filing, which were made after expiration of the time previously extended, were not nunc pro tunc orders and did not operate as proper extensions. Malek v. State, supra; Howard v. State, supra.
In the absence of a statement of facts which may be considered, we cannot pass upon the question of the sufficiency of the evidence or appellant’s objections to the court’s charge. Mobley v. State, supra.
There are no formal bills of exception, and the proceedings appear to be regular.
The judgment is affirmed.
Opinion approved by the court.